Holden, J.,
delivered the opinion of the court.
This is an appeal from a decree of the chancery court, dismissing a suit instituted by the appellants to rescind the purchase of land on account of mutual material error in the description and location of the land purchased from appellees, and to place appellants in statu quo, or award such reasonable damages as they sustained on account of the mutual mistake of. the parties as to the land intended to be conveyed. We shall state the facts sufficient only to an understanding of the opinion:
In the summer of 1919 appellees Coker, Cowan, and Payne owned the two sections of land here involved in Humphreys county. Appellants, Brown, Allen, Fancher, and Ray owned other lands in the same vicinity and desired to purchase the two sections mentioned. Dr. Hooper owned the S. of section 34 lying immediately north of said section 3. Dr. Hooper, as agent for appellees to sell said sections 2 and 3, took appellants over the land and pointed out to them the southwest corner of section 34,' and stated that this corner was also the northwest corner of said section 3, which last section appellants desired to buy. Appellants wanted to buy section 3, so as to be adjacent to the Sunflower river and the public road, and being led by Dr. Hooper, agent of appellees, to believe that the southwest corner of section 34 was the northwest corner of section 3, agreed to purchase the land, and did purchase it, for fifty thousand dollars.
*416The map furnished appellants by Dr. Hooper, agent of appellees, also showed that the southwest corner of section 34 was the northwest corner of section 3. Dr. Hooper also stated that he was sure the corners of sections 34 and 3 were the same, as his surveyor had told him so. There is no dispute ia this record that Dr. Hooper, as agent of appellees, informed appellants, which information they acted upon, that the corners of the two sections were the same.
After the sale was made it was discovered that the true western line of section 3 was about five chains east of the line pointed out by Dr. Hooper, and that the southwest corner of section 34 was not the northwest corner of section 3, but that the northwest corner of section 3 was about 100 yards east of the southwest corner of section 34. [Consequently, about 50 acres of land, Avhich appellants thought they were buying in the western part of section 3, was not in section 3, but they purchased 50 acres instead on the eastern side of section 2, which latter 50 acres they had inspected, thinking that it. ivas in section 1, and had expressly declined to buy it, because worthless, before the purchase of sections 2 and 3 involved in this suit.
So the case is simply this: The undisputed testimony in the record shows that by mutual mistake of appellants and Dr. Hooper, agent of appellees, the appellants did not purchase or get the land they thought they were buying, and which was represented that they were buying by Dr. Hooper. It is shown that a great difference exists in the value and situation of the 50 acres lying immediately west of section 3 and 50 acres in the eastern side of section 2. It also appears that the appellants would have obtained access to the Sunflower river, a navigable stream, had they gotten the 50 acres west of section 3 which they understood they Avere purchasing.
The uncontradicted evidence in the case leads us to the conclusion that there Avas an honest mutual mistake between the parties as to the identity of the land intended to be conveyed, anduve think the difference in the value *417and location of tlie land deeded and the value of the land appellants intended to buy is sufficient to be considered a material error, and a moving or contributory cause in the transaction. Therefore it is our judgment the chancellor erred in refusing to grant the proper relief asked for by the bill. Whether, under the facts and circumstances of the case, the sale should be entirely rescinded, and the parties' placed in statu quo ante, or whether the appellants should only be alloived damages for the difference in the value of the two 50-acre tracts of land, and thus make them whole in the transaction, we shall not here decide, but will reverse the decree and remand the cause for a new hearing and decision by the lower court, in equity and good conscience.

Reversed and remanded.